CHIEF JUSTICE RICE
dissenting.
T40 The Proposed Initiatives violate the single subject rule contained in article V, section 1(5.5) of the Colorado Constitution and section 1-40-106.5(1)(e), C.R.S. (2013), by (1) creating a setback requirement prohibiting oil and gas developers from locating new wells within a certain distance of occupied structures, and (2) partially divesting property owners of the right to just compensation for the taking of private property. The purposes of these two distinct subjects are not dependent upon or connected with each other. As such, the Proposed Initiatives violate the single subject rule.
{41 The Proposed Initiatives could surprise voters who own property near oil and gas deposits and support a setback requirement by including a surreptitious provision that could curtail the voters' constitutional rights to just compensation for a taking of their property. Moreover, even the Proponents-by submitting another version of the Proposed Initiatives to the Title Board that creates a setback requirement without implicating takings law-appear to have recognized the incongruous and inessential nature of the takings limitation to setback creation. See Proposed Initiative 20183-2014 # 88.
*1521 42 In addition to violating the single subject rule, the titles set by the Title Board could unfairly mislead voters by failing to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives, and by describing the takings subject in a way that omits the implication in the text that the Proposed Initiatives might exempt setbacks from federal takings law.
43 Because the Proposed Initiatives and their titles violate the single subject requirement and could unfairly mislead voters, I respectfully dissent from the majority's decision to affirm the Title Board.
I. Facts and Proceedings Below
144 The Proponents submitted the Proposed Initiatives to the Office of Legislative Council on March 8, 2014. The Office of Legislative Council and the Office of Legislative Services held a public review and comment meeting with the Proponents on March 17, 2014. After this meeting, the Proponents filed the Proposed Initiatives with the Secretary of State. The Secretary of State's office placed the Proposed Initiatives on the agenda for a public hearing before the Title Board on April 3, 2014.
45 During the hearing, the Title Board found that the Proposed Initiatives contained a single subject. It then set titles for the Proposed Initiatives. The title for Proposed Initiative # 85 reads as follows:
An amendment to the Colorado constitution concerning a statewide setback requirement for new oil and gas wells, and, in connection therewith, changing existing setback requirements to require any new oil or gas well to be located at least 1,500 feet from the nearest occupied structure; authorizing a homeowner to waive the setback requirement for the homeowner's home; and establishing that the statewide setback requirement is not a taking of private property requiring compensation under the Colorado constitution.
(Emphasis added.)
€46 The Title Board set titles for Proposed Initiatives # 86 and # 87 that are identical to the title for Proposed Initiative # 85, save for the lengths of the required setbacks.8 Opponents of the Proposed Initiatives filed motions for rehearing with the Title Board on the grounds that the titles contained multiple subjects. The Title Board modified the title slightly-and inconsequentially for the purposes of this analysis- and denied the motions for rehearing. The Opponents petitioned this Court for its original review of the Title Board's actions pursuant to section 1-40-107(2), C.R.S. (2018).
II. Standard of Review
147 Our limited role in the title setting process prohibits us from addressing the merits of a proposed initiative and from suggesting how an initiative might be applied if enacted. In re Title, Ballot Title and Submission Clause for Proposed Initiative 2001-2002 No. 48, 46 P.3d 488, 448 (Colo.2002) [hereinafter In re Proposed Initiative 2001-2002 No. 48]. This Court also "employ[(s] all legitimate presumptions in favor of the propriety of the [Title] Board's actions." In re Title, Ballot Title, and Submission Clause for 2009-2010 No. 45, 284 P.8d 642, 645 (Colo.2010) [hereinafter In re Proposed Initiative 2009-2010 No. 45]. The Court will examine Proposed Initiatives thoroughly enough, however, to determine whether they violate the constitutional prohibition against initiative proposals containing multiple subjects. In re Title, Ballot Title, Submission Clause for 2011-2012 No. 3, 2012 CO 25, 1 8, 274 P.3d 562 [hereinafter In re Proposed Initiative 2011-2012 No. 3 ].
1 48 We also analyze the plain language of the titles to determine whether the titles are fair, clear, accurate, and complete. See In re Proposed Initiative 2009-2010 No. 45, 234 P.3d at 649. The titles must "unambiguously state the principle of the provision sought to be added, amended, or repealed." § 1-40-106(8)(b), C.R.S. (20183). The Court will reverse the Title Board's designation if the titles are "insufficient, unfair, or misleading." *153In re Proposed Initiative 2009-2010 No. 45, 284 P.3d at 648.
III. Analysis
T 49 I would hold that the Proposed Initiatives violate the single subject rule contained in article V, section 1(5.5) of the Colorado Constitution and section 1-40-106.5(1)(e). 1 would also hold that the Title Board crafted the titles in a manner that unfairly misleads voters by failing to provide a clear understanding of the effect of a "yes/for" or "no/ against" vote on the Proposed Initiatives and by omitting the implication in Section 3 of the text that the Proposed Initiatives might exempt setbacks from federal takings law. I first turn to why, in my view, the Proposed Initiatives violate the single subject requirement.
A. The Proposed Initiatives Violate the Single Subject Requirement
150 Colorado law requires "that every constitutional amendment or law proposed by initiative ... be limited to a single subject, which shall be clearly expressed in its title." § 1-40-106.5(1)(a); see also Colo. Const. art. V, § 1(5.5) (prohibiting ballot measures from containing more than one subject and requiring the title of a measure to clearly express the single subject). To determine if a proposed initiative violates this rule, we apply the test originally stated in People ex rel. Elder v. Sours, 31 Colo. 369, 403, 74 P. 167, 177 (1903); The text of the measure "must relate to more than one subject, and have at least two distinct and separate purposes which are not dependent upon or connected with each other." See In re Proposed Inmitiative 2011-2012 No. 3, 19 (citing Sours test); see also In re Proposed Initiative 2001-2002 No. 43, 46 P.3d at 441. As such, the subject matter of an initiative must be "necessarily [and] properly connected," rather than "disconnected or incongruous." In re Proposed Initiative on Public Rights in Waters II, 898 P.2d 1076, 1079 (Colo.1995) [hereinafter Public Rights in Waters II ]. A proponent's attempt to characterize a proposed initiative under "some overarching theme" will not save the measure if it contains separate and unconnected purposes. In re Proposed Initiative 2001-2002 No. 43, 46 P.Bd at 442.
1 51 We have previously explained the importance of the single subject rule in preventing the negative effects associated with omnibus initiatives. See id. at 442-48. For example, the single subject rule helps avoid "voter surprise and fraud occasioned by the inadvertent passage of a surreptitious provision 'coiled up in the folds' of a complex initiative." Id. at 442; see also § 1-40-106.5(1)(e)(I1).
11 52 In this instance, the Proposed Initiatives relate to two subjects that have "two distinct and separate purposes which are not dependent upon or connected [to] each other." See In re Proposed Initiative 2011-2012 No. 3, 1 9. The first subject is a setback requirement prohibiting the construction of new oil and gas wells within a certain distance of occupied structures such as homes, schools, and hospitals The stated purpose of this subject is to "preserve the public's health, safety, welfare, and the environment."
153 The second subject is a limitation on what constitutes a taking that merits just compensation. The "not a taking" clause in Section 8 of the Proposed Initiatives provides:
Application of the statewide setback established pursuant to this article shall not be considered a taking of private property nor require the payment of just compensation pursuant to sections 14 and 15 of Article II of the Colorado Constitution.
[ 54 The Proposed Initiatives do not articulate how limiting the seope of what constitutes a taking serves the purpose of preserving the public's health, safety, welfare, or the environment. Such preservation certainly does not depend upon categorically exempting oil and gas well setbacks from takings law, nor is the takings exemption even connected to this purpose. To the contrary, the public's welfare could actually suffer due to the Proposed Initiatives' elimination of an opportunity for just compensation. Although we cannot speculate as to the intended purpose of the takings limitation, the "not a taking" clause does not serve the stated purpose of preserving the public's health, safety, welfare, or the environment. The purposes *154of the Proposed Initiatives are therefore "disconnected [and] incongruous" and demonstrate that the Proposed Initiatives "relate[] to more than one subject." In re Proposed Imitiative 2011-201% No. 3, 19.
55 Although the "not a taking" clause in Section 8 of the Proposed Initiatives specifically exempts setbacks from takings protections, the clause's tie to the overarching "setback" theme does not prevent the Proposed Initiatives from violating the single subject rule. See id. at 110. This Court has held that "water" and "revenue changes" are two examples of "overarching themes" that did not qualify as single subjects when the proposed initiatives associated with those themes contained disconnected or incongruous provisions. See Public Rights in Waters II, 898 P.2d at 1080 (holding that the theme of "water" did not satisfy the single subject rule when the measure contained two separate subjects-water conservation district elections and the public trust doctrine); In re Proposed Initiative Amend TABOR 25, 900 P.2d 121, 125 (Colo.1995) (holding that the umbrella subject of "revenue changes" did not alter the fact that the measure contained two unrelated subjects-a tax credit and changes to the procedural requirements for ballot titles). In much the same way that "water" and "revenue changes" constitute "overarching themes" that fail to satisfy the single subject rule, the overarching theme of "setbacks" does not qualify as a single subject because the Proposed Initiatives contain disconnected and incongruous provisions that create a setback requirement on the one hand and limit takings law on the other.
1 56 Moreover, the fact that the plain language of the Proposed Initiatives does not articulate a clear purpose for the "not a taking" clause could lead to "voter surprise . occasioned by the inadvertent passage of a surreptitious provision 'coiled up in the folds' of a complex initiative." In re Proposed Initiative 2001-2002 No. 43, 46 P.3d at 442; see also § 1-40-106.5(1)(e)(II). While voters who own property near oil and gas deposits might support the Proposed Initiatives' attempt to impose setback requirements on new wells, those same voters might be surprised to learn that voting for the setback measure could also curtail their own constitutional rights to just compensation for a potential taking of their property. Holding that the Proposed Initiatives violate the single subject requirement would avoid this improper surprise.
B. The Titles Are Unfairly Misleading
157 In my view, the titles unfairly mislead voters because they fail to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives, and they describe the takings subject in a way that omits the implication in Section 8 of the text that the Proposed Initiatives might exempt setbacks from federal takings law.
158 To start, a "yes" vote on any of the Proposed Initiatives would support the negative statement that a setback is "not a taking of private property requiring compensation under the Colorado constitution," and would also express the voter's affirmative desire to prevent oil and gas developers from locating new wells near occupied structures. The semantic confusion that arises when a "yes" vote would both negatively impact the scope of takings law and affirmatively create a setback demonstrates that the "general understanding of the effect of a 'yes/for or 'no/against' vote will be unclear" to voters, see section 1-40-106(8)(b), because "yes" would mean "no" in one respect (no on takings) and "yes" in another (yes on setbacks).
T 59 Furthermore, the titles could unfairly mislead voters because they omit the implication in Section 3 of the text that the Proposed Initiatives could exempt setbacks from federal takings protections. The titles state that a setback is "not a taking of private property requiring compensation under the Colorado constitution." A voter would likely interpret the plain language of this clause to only narrow the seope of Colorado takings law without venturing into the federal takings arena. Section 3 of the Proposed Initiatives' text, however, states that "[alpplication of the statewide setback established pursuant to this article shall not be considered a taking of private property nor require the payment of just compensation pursuant to see-tions 14 and 15 of Article II of the Colorado constitution." ©(Emphasis added.) Unlike *155the exclusively Colorado-specific titles, Seetion 3 of the Proposed Initiatives' text separates the "not a taking" language from the Colorado-specific portion of the provision with the disjunctive word "nor." This use of "nor" could lead voters to believe that a setback created by the Proposed Initiatives can never constitute a taking under state or federal law because the "not a taking" portion of Section 3 does not specify whether the word "taking" applies to state takings, to federal takings, or to both.
T 60 The inconsistency between the titles and the text of Section 3 could unfairly mislead voters to adopt a provision that might fail under the United States Constitution. The most expansive reading of the ambiguous term "taking" in Section 3 would violate the Supremacy Clause by allowing state law to trump federal takings protections. See U.S. Const. art. VI, cl. 2 (Supremacy Clause); Middleton v. Hartman, 45 P.3d 721, 731 (Colo.2002) ("The Supremacy Clause mandates that state law give way when it conflicts with federal law."). The Supremacy Clause implications of Section 3 might surprise a voter who only reads the narrow, Colorado-specific, takings limitation stated in the titles. Neither a proposed initiative nor its titles should unfairly mislead voters into adopting an ambiguous provision that could violate the United States Constitution, particularly when, as here, the titles fail to put voters on notice about the textual ambiguity.
'I 61 I would reverse the Title Board's actions because the titles unfairly mislead voters by failing to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives, and by failing to acknowledge the implication in Section 3 that the Proposed Initiatives might exempt setbacks from federal takings law in a way that could violate the Supremacy Clause.
IV. Conclusion
162 The Proposed Initiatives and their titles violate the single subject rule and could unfairly mislead voters. I would therefore reverse the Title Board's determination that the Proposed Initiatives contain a single subject and would remand the Proposed Initiatives to the Title Board with instructions to return the Proposed Initiatives to the Proponents. I therefore respectfully dissent from the majority's decision affirming the Title Board.
I am authorized to state that JUSTICE HOBBS joins in this dissent.

. Initiative #86 would require a 2000-foot setback, while Initiative # 87 would require a 2640-foot (half mile) setback.